Citation Nr: 0934168	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-39 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include patellofemoral pain syndrome disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is of 
record.

Additionally, this case was remanded by the Board in 
September 2007 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The Veteran has a current bilateral knee disorder.

2.  Bilateral knee pathology was demonstrated in service; the 
Veteran experienced continuity of symptoms after service. 

3.  Skin pigmentation existed prior to service as noted on 
the service entrance examination.

4.  Resolving doubt in the Veteran's favor, a pre-existing 
skin disorder permanently increased in severity during active 
duty service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder, currently diagnosed as 
patellofemoral pain disorder or mild chondromalacia affecting 
the patellofemoral compartment, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  A pre-existing skin disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  
	
	In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 
	
	The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Bilateral Knee Disorder

In this case, the evidence demonstrates that the Veteran has 
a current disability of the right and left knee; he was 
diagnosed with "likely" bilateral patellofemoral syndrome 
in June 2004, and MRIs of the right and left knee, taken in 
August and October 2004 respectively, confirmed mild 
chondromalacia involving the patellofemoral compartment.  

It is the Veteran's contention that he incurred his bilateral 
knee disorder during active duty service.  After carefully 
reviewing the service treatment records, the Board finds that 
bilateral knee pathology was indeed demonstrated in service.  
Specifically, the Veteran sought treatment in April 1997 for 
complaints of grinding, popping, and sharp pain in both knees 
that he had been experiencing for approximately a year.  The 
diagnosis at the time of treatment was of patellofemoral pain 
syndrome, and the Veteran was referred to the physical 
therapy clinic for treatment.   The Board also observes that, 
despite "normal" findings of the lower extremities at the 
time of the Veteran's separation from service, his history of 
patellofemoral pain disorder, listed as not currently 
disabling, was noted on his June 1997 service separation 
examination.   

	In addition to the documented evidence of bilateral knee 
pathology in the service treatment records, the Veteran also 
submitted statements and testimony asserting continuity of 
symptoms.  Specifically, in a November 2004 statement, he 
indicated that, from the time of discharge to the present, 
his knees have given him continuous problems.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms he 
experiences because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  At a July 2007 hearing before the undersigned Veterans 
Law Judge, he testified that his knee pain started in service 
and continued thereafter, eventually becoming so severe that 
he could not treat the pain himself so he sought treatment at 
a VA medical facility.  Hearing transcript (T.) at 5-9.  
	
	The Board further finds the Veteran's statements asserting 
continual knee pain to be credible, as there does not appear 
to be any internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this regard, the Board notes that VA treatment reports 
consistently noted a long history of bilateral knee pain 
stemming from service (a February 2004 treatment report noted 
knee pain for eight years, suggesting in-service onset in 
1996; a May 2004 treatment report noted symptoms since 
service in 1989; June and August 2004 treatment reports 
reported continual pain for about 10 years, suggesting in-
service onset in 1994; and a December 2004 treatment report 
indicated that the Veteran underwent in-service physical 
therapy for bilateral knee pain in 1996 and 1997).
	 
After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent lay testimony 
and medical evidence that is favorable to the Veteran, based 
on a rational lack of credibility or probative value.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  

In light of the evidence demonstrating a current diagnosis, 
the service treatment records demonstrating bilateral knee 
pathology in service, diagnosed as patellofemoral pain 
disorder, as well as the Veteran's credible statements of 
continuity of symptoms, the Board resolves doubt in the 
Veteran's favor and finds that the evidence supports service 
connection a bilateral knee disorder.  As such, the appeal is 
granted. 

Skin Disorder

In addition to the service-connection regulations cited 
above, for purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) stated that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implemented 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 
38 U.S.C.A. § 1153, and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation, an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In the present case, the Veteran has a current diagnosis of 
hyperpigmentation of the chest, abdomen, and thighs.  
Although it is the Veteran's contention that his skin 
disorder was incurred in service, the Board notes that 
"pigmentation" of the knees was expressly noted on the 
Veteran's August 1988 enlistment examination.  Accordingly, 
as pigmentation was noted on examination, the Board finds 
that the Veteran is not entitled to the presumption that he 
was in sound condition at the time of his entrance into 
service.  Accordingly, the Board will determine whether 
service-connection may be granted under the theory of 
aggravation of a pre-existing disorder.

In determining whether the Veteran's pre-existing skin 
disorder permanently increased in severity during active duty 
service, as is necessary to establish service connection 
under a theory of aggravation, the Board acknowledges that 
the Veteran sought treatment for skin discoloration in May 
1997.  Importantly, the service treatment record indicated 
that his skin disorder had spread to other areas of the body; 
in fact, he reported a history of skin discoloration on the 
bilateral arms, legs, and back for approximately one year.  
Upon examination, "multiple, sharply marginalized 
hypopigmented macules" were noted, resulting in a diagnosis 
of tinea versicolor.  Moreover, the Veteran underwent a 
service separation examination in June 1997, which indicated 
"abnormal" findings of the skin due to tinea versicolor.  
Given the evidence of record demonstrating the expansion of 
the pigmented skin, originally limited to the knees upon 
entrance into service, to other areas of the body, the Board 
finds that the service treatment records demonstrate an 
increase in severity of his pre-existing skin disorder.  

Further, more recent medical evidence also suggests that the 
Veteran's pre-existing skin disorder has increased in 
severity.  For instance, a February 2004 VA treatment record 
revealed dark blotches on the arms, back, legs, and trunk, 
and a September 2004 noted involvement of the chest, abdomen, 
and thighs, as well.  

Given the evidence of record demonstrating that the Veteran's 
pre-existing pigmentation increased in severity after his 
enlistment in service, the Board finds that the presumption 
of aggravation attaches in this case.  Accordingly, as clear 
and convincing evidence to the contrary is not demonstrated, 
it is presumed that the Veteran's pre-existing skin disorder 
was aggravated by active service.  As such, service 
connection is granted under the provisions of 38 C.F.R. § 
3.304(b).  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008). 
In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for a bilateral knee disorder is granted.

Service connection for a skin disorder is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


